             Case 20-10010-CSS   Doc 258-2   Filed 02/10/20   Page 1 of 19




                                    EXHIBIT A

                                  Proposed Order




25830584.2
                       Case 20-10010-CSS              Doc 258-2         Filed 02/10/20        Page 2 of 19




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         BORDEN DAIRY COMPANY, et al.,                                     Case No. 20-10010 (CSS)

                                            Debtors.1                      (Jointly Administered)

                                                                           Ref. Docket No. ___

                 ORDER, PURSUANT TO SECTIONS 105(a), 327, 328, AND 330 OF THE
              BANKRUPTCY CODE, (I) AUTHORIZING THE DEBTORS TO RETAIN AND
              COMPENSATE CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY
                COURSE OF BUSINESS, AND (II) WAIVING CERTAIN INFORMATION
                           REQUIREMENTS OF LOCAL RULE 2016-2

                          Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors

         and debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to

         sections 105(a), 327, 328, and 330 of the Bankruptcy Code, (i) authorizing the Debtors to retain

         and compensate OCPs, and (ii) waiving certain information requirements of Local Rule 2016-2,

         at such time as they would be applicable, in connection therewith; and due and proper notice of

         the Motion having been given; and it appearing that no other or further notice of the Motion is

         required; and this Court having found that it has jurisdiction to consider the Motion in accordance

         with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109);
             Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
             Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy
             Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company
             of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio,
             LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC
             (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC
             (7480); and RGC, LLC (0314). The location of the Debtors’ service address is: 8750 North Central Expressway,
             Suite 400, Dallas, TX 75231.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
25830584.2
                      Case 20-10010-CSS          Doc 258-2      Filed 02/10/20      Page 3 of 19




         States District Court for the District of Delaware, dated February 29, 2012; and this Court having

         found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found

         that venue of this proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

         and this Court having determined that it may enter a final order consistent with Article III of the

         Constitution; and this Court having found that the relief requested in the Motion and provided for

         herein is in the best interest of the Debtors, their estates, and creditors; and the Court having

         reviewed the Motion and having heard statements in support of the relief requested therein at a

         hearing before the Court, if any (the “Hearing”); and the Court having determined that the legal

         and factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

         herein; and any objections to the relief requested herein having been withdrawn or overruled on

         the merits; and upon all of the proceedings had before the court; and after due deliberation and

         sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

                         1.      The Motion is GRANTED as set forth herein.

                         2.      The Debtors are authorized, but not directed, in their discretion, to retain

         and pay the postpetition fees and actual and necessary expenses of the OCPs identified on the OCP

         List, attached hereto as Exhibits A-1 and A-2, in the ordinary course of business pursuant to the

         following procedures (the “OCP Procedures”):

                                 (a)     Prior to the receipt of payment for postpetition services rendered to
                                 the Debtors and expenses incurred, each OCP on the OCP List that is an
                                 attorney shall file and serve a declaration of disinterestedness substantially
                                 in the form attached hereto as Exhibit B-1 (the “Attorney OCP
                                 Declaration”) and each OCP on the OCP List that is a non-attorney shall
                                 file and serve a declaration of disinterestedness substantially in the form
                                 attached hereto as Exhibit B-2 (the “Professional OCP Declaration,”
                                 together with the Attorney OCP Declaration, a “Declaration of
                                 Disinterestedness”).


25830584.2

                                                            2
             Case 20-10010-CSS      Doc 258-2      Filed 02/10/20     Page 4 of 19




                    (b)     Each OCP shall serve, or cause to be served, at least 14 calendar
                    days prior to submitting an invoice to the Debtors, a copy of the OCP’s
                    Declaration of Disinterestedness on: (i) the Debtors, Borden Dairy
                    Company, 8750 North Central Expressway, Suite 400, Dallas, Texas 75231,
                    Attn: Jason Monaco; (ii) proposed counsel to the Debtors, Arnold & Porter
                    Kaye Scholer LLP, 70 West Madison Street, Suite 4200, Chicago, Illinois
                    60602, Attn: Tyler Nurnberg, Seth Kleinman, and Sarah Gryll; (iii)
                    proposed co-counsel to the Debtors, Young Conaway Stargatt & Taylor,
                    LLP, Rodney Square, 1000 North King Street, Wilmington, Delaware
                    19801, Attn: M. Blake Cleary; (iv) counsel to ACON Dairy Investors,
                    L.L.C., Hogan Lovells US LLP, 390 Madison Avenue, New York, New
                    York 10017, Attn: Christopher Donoho III; (v) counsel to New Laguna,
                    LLC, Dechert LLP, Three Bryant Park, 1095 Avenue of the Americas, New
                    York, New York 10036, Attn: Brian Greer; (vi) counsel to the Agent, RCF
                    Facility Lenders, and Term Loan A Facility Lenders, Blank Rome LLP,
                    1201 N. Market Street, Suite, 800, Wilmington, Delaware 19801, Attn:
                    Regina Stango Kelbon; (vii) counsel to the Term Loan B Facility Lenders,
                    King & Spalding LLP, 1185 Avenue of the Americas, 34th Floor, New York,
                    New York 10036, Attn: Roger Schwartz; (viii) proposed counsel to the
                    Official Committee of Unsecured Creditors appointed in the Chapter 11
                    Cases, Sidley Austin LLP, 787 7th Avenue, New York, New York 10019,
                    Attn: Michael G. Burke, and Morris James LLP, 500 Delaware Avenue,
                    Suite 1500, Wilmington, Delaware 19801, Attn: Eric J. Monzo; and (ix) the
                    Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox
                    35, Wilmington, Delaware 19801, Attn: Timothy Fox, Jr. (collectively, the
                    “Notice Parties”).

                    (c)      Any objections to the retention of any OCP by any party in interest
                    in the Chapter 11 Cases must be filed with this Court and at the same time
                    served upon the affected OCP and the Notice Parties within 10 days of
                    service of the OCP’s Declaration of Disinterestedness (the “OCP
                    Objection Deadline”). If no objection is received on or before the
                    applicable OCP Objection Deadline with respect to any particular OCP, the
                    Debtors shall be authorized to retain and pay such OCP in the manner
                    provided for in these OCP Procedures. If an objection is received on or
                    before the applicable OCP Objection Deadline with respect to any particular
                    OCP, a hearing on the matter may be held at the next scheduled hearing date
                    that is no less than 10 days from the date on which the objection is filed and
                    served on the Notice Parties.

                    (d)     The Debtors are authorized, without formal applications being filed
                    with this Court, to compensate and reimburse the OCPs for one-hundred
                    percent (100%) of their postpetition fees and expenses incurred upon the
                    submission to the Debtors of an invoice setting forth in reasonable detail the
                    nature of the services rendered and the disbursements actually incurred by
                    the particular OCP, without prejudice to the rights of the Debtors and their

25830584.2

                                              3
             Case 20-10010-CSS      Doc 258-2      Filed 02/10/20      Page 5 of 19




                    estates to dispute any such invoice; provided, however, that subject to
                    further order of this Court, the Debtors shall not pay any individual OCP
                    listed on Exhibit A-1 to this Order in excess of $30,000 per month, on
                    average, over the prior rolling three-month period, for post-petition
                    compensation and reimbursement of postpetition expenses and, similarly,
                    shall not pay any individual OCP listed on Exhibit A-2 to this Order in
                    excess of $75,000 per month, on average, over the prior rolling three-month
                    period, for post-petition compensation and reimbursement of postpetition
                    expenses (the “OCP Cap”); provided further, however, that the Debtors
                    reserve their right to seek to increase the OCP Cap.

                    (e)     In the event that an OCP exceeds its applicable OCP Cap, such OCP
                    shall be required to file with this Court a fee application for payment of any
                    fees and expenses (for the applicable period for which the OCP Cap was
                    exceeded) in accordance with sections 330 and 331 of the Bankruptcy Code,
                    the Bankruptcy Rules, the Local Rules, and any applicable orders of this
                    Court; provided, however, that if an OCP does not, in the ordinary course
                    of business, maintain time records in tenth-of-an-hour increments and
                    indicates that to be the case in its Declaration, and no party objects thereto
                    or any such objection is resolved, the requirements of Local Rule 2016-2
                    shall be waived to permit said OCP to submit time records in whatever time
                    increments such professional ordinarily maintains their time and setting
                    forth, in summary format, a description of the services rendered and the
                    professionals rendering such services on behalf of the Debtors. No OCP
                    shall be required to submit interim or final fee applications solely because
                    such OCP’s fees and expenses exceeded the OCP Cap.

                    (f)      Within thirty (30) days after the end of, and with respect to, each
                    three-month period after the Petition Date (including any partial month in
                    the first period), the Debtors shall file with the Court and serve on the Notice
                    Parties a statement with respect to the OCPs paid during such period (the
                    “Quarterly OCP Statement”). The Quarterly OCP Statement shall
                    include the following information: (i) the name of each OCP; (ii) the
                    aggregate amounts paid as compensation for services rendered and
                    reimbursement of expenses incurred by that OCP during the reported three-
                    month period; (iii) a general description of the services rendered by that
                    OCP; and (iv) whether that OCP does not, in the ordinary course of
                    business, maintain time records in tenth-of-an-hour increments, and if it
                    does not, the time increments that the OCP does maintain in the ordinary
                    course of business.

                    (g)    The Debtors’ right to retain additional OCPs from time to time
                    during the Chapter 11 Cases by (i) including such OCP(s) on an amended
                    or supplemental OCP List that is filed with this Court and served on the
                    Notice Parties and (ii) having such additional OCP comply with the OCP
                    Procedures, is fully reserved.

25830584.2

                                               4
                     Case 20-10010-CSS          Doc 258-2      Filed 02/10/20     Page 6 of 19




                        3.      The Debtors are authorized to supplement the OCP List as necessary to add

         or remove OCPs, from time to time in their sole discretion, without the need for any further hearing

         and without the need to file individual retention applications for newly added OCP(s). In such

         event, the Debtors shall file the amended or supplemental OCP List with this Court and serve such

         list on the Notice Parties. Interested parties shall have fourteen (14) days to object to any amended

         or supplemental OCP List. Each additional OCP listed in the amended OCP List shall serve a

         Declaration of Disinterestedness on the Notice Parties as provided in the OCP Procedures. If no

         objections are timely filed to any such additional OCP’s Declaration of Disinterestedness, then

         retention of such OCP shall be deemed approved by this Court pursuant to this Order without a

         hearing or further order.

                        4.      Nothing in the Motion or this Order, or the Debtors’ payment of any claims

         pursuant to this Order, shall be deemed or construed as: (a) an admission as to the validity of any

         claim or Lien against the Debtors or their estates; (b) a waiver of the Debtors’ right to dispute any

         claim or Lien; (c) an approval or assumption of any agreement, contract, or lease pursuant to

         section 365 of the Bankruptcy Code; (d) an admission of the priority status of any claim, whether

         under section 503(b)(9) of the Bankruptcy Code or otherwise; or (e) a modification of the Debtors’

         rights to seek relief under any section of the Bankruptcy Code on account of any amounts owed or

         paid.

                        5.      All time periods referenced in this Order shall be calculated in accordance

         with Bankruptcy Rule 9006(a).

                        6.      The Debtors are authorized and empowered to take all actions necessary to

         implement the relief granted in this Order.



25830584.2

                                                          5
                     Case 20-10010-CSS         Doc 258-2        Filed 02/10/20   Page 7 of 19




                        7.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),

         the terms and conditions of this Order shall be immediately effective and enforceable upon its

         entry.

                        8.     This Court shall retain jurisdiction to hear and determine all matters arising

         from or related to the implementation of this Order.




25830584.2

                                                         6
                       Case 20-10010-CSS         Doc 258-2      Filed 02/10/20     Page 8 of 19




                                                     EXHIBIT A-1

                                             OCPs Subject to $30,000 Cap

                   Ordinary Course
                                                     Mailing Address             Type of Service Provided
                     Professional

                                               400 N. Ashley Drive, Suite
             Butler Weihmuller Katz Craig                                    Legal Services for Auto
                                               2300
             LLP                                                             Liability Defense
                                               Tampa, FL 33602

                                                                             Legal Services for
                                               100 Vestavia Parkway          Employment / Workers
             Carr Allison
                                               Birmingham, AL 35216          Comp / Auto Liability
                                                                             Defense

                                               500 Woodward Ave, Suite
                                                                             Legal Services for
             Clark Hill Strasburger            3500
                                                                             Employment Benefits
                                               Detroit, MI 48226

                                               1919 Pennsylvania Avenue
             Davis Wright Tremaine             NW, Suite 800                 Regulatory Legal Services
                                               Washington, DC 20006

                                               255 E. Fifth Street, Suite
                                                                             Legal Services for Workers
             Dinsmore & Shohl LLP              1900
                                                                             Comp
                                               Cincinnati, OH 45202

                                               4625 San Gabriel Dr.
             Hansen Strategies LLC                                           Market Research Services
                                               Dallas, TX 75229

                                               2323 Victory Avenue Suite
                                                                             Legal Services for Insurance
             Haynes & Boone, LLP               700
                                                                             Recovery
                                               Dallas, TX 75219

                                               151 North Franklin Street,    Legal Services for Auto
             Hinshaw & Culbertson LLP          Suite 2500                    Liability Defense / Workers
                                               Chicago, IL 60606             Comp

                                               Columbia Square
             Hogan Lovells US LLP              555 Thirteenth Street, NW     Regulatory Legal Services
                                               Washington, DC 20004

                                               1560 Orange Avenue, Suite
             Hurley, Rogner, Miller, Cox &                                   Legal Services for Workers
                                               500
             Waranch, P.A                                                    Comp
                                               Winter Park, FL 32789


25830584.2
                       Case 20-10010-CSS     Doc 258-2     Filed 02/10/20    Page 9 of 19




                                           Bank of America Plaza          Legal Services for Auto
             Kane Russell Coleman Logan
                                           901 Main Street, Suite 5200    Liability Defense / Workers
             PC
                                           Dallas, TX 75202               Comp

                                           525 West Monroe Street
             Katten Muchin Rosenman LLP                                   Corporate Legal Services
                                           Chicago, IL 60661

                                                                          Legal Services for General
                                           701 Main Street
             Keogh, Cox & Wilson, Ltd.                                    Liability / Auto Liability
                                           Baton Rouge, LA 70802
                                                                          Defense

                                           800 South Gay St., Ste. 2500   Labor & Employment Legal
             Kramer Rayson LLP
                                           Knoxville, TN 37929            Services

                                           333 Bush Street, 34th Floor    Labor & Employment Legal
             Littler Mendelson P.C.
                                           San Francisco, CA 94104        Services

                                                                          Legal Services for
                                           2200 Ross Avenue, Suite
                                                                          Commercial Litigation /
             Locke Lord LLP                2800
                                                                          Bankruptcy Creditor
                                           Dallas, TX 75201
                                                                          Representation

                                           1320 Main Street
             McAngus Goudelock & Courie                                   Legal Services for Workers
                                           Meridian, 10th Floor
             LLC                                                          Comp
                                           Columbia, SC 29201

                                           1709 Hermitage Boulevard,
             McConnaughhay, Coonrod,                                      Legal Services for Workers
                                           Suite 200
             Pope, Weaver & Stern, P.A.                                   Comp
                                           Tallahassee, FL 32308

                                           111 N. Magnolia Avenue,
             McDonald Toole Wiggins,                                      Legal Services for Auto
                                           Suite 1200
             P.A.                                                         Liability Defense
                                           Orlando, FL 32801

             Moore, Hill & Westmoreland,   350 W Cedar St                 Legal Services for Auto
             P.A.                          Pensacola, FL 32502            Liability Defense

                                           500 N. Akard Street, Suite
             Munsch Hardt Kopf & Harr PC   3800                           Real Estate Legal Services
                                           Dallas, TX 75201

                                           First Base Building
             Ogletree, Deakins, Nash,                                     Labor & Employment Legal
                                           2142 Boyce Street, Suite 401
             Smoak & Stewart PC                                           Services
                                           Columbia, SC 29201

                                           717 N Harwood St #3350         Legal Services for Auto
             Payne and Blanchard, L.L.P
                                           Dallas, TX 75201               Liability Defense

25830584.2

                                                       2
                      Case 20-10010-CSS      Doc 258-2     Filed 02/10/20     Page 10 of 19




                                           700 13th Street, NW
                                                                           General Antitrust Legal
             Perkins Coie LLP              Suite 600
                                                                           Advice
                                           Washington, DC 20005

                                           1100 Superior Avenue, Suite
                                                                           Insurance / Subrogation
             Rathbone Group, LLC           1850
                                                                           Legal Services
                                           Cleveland, OH 44114

                                           101 West Prospect Avenue,       Legal Services for Auto
             Reminger Co., L.P.A.          Suite 1400                      Liability Defense / Workers
                                           Cleveland, OH 44115             Comp

                                           100 Terra Mango Loop            Legal Services for Workers
             The Workers’ Compensation
                                           Orlando, FL 32835               Comp

                                           600 E. Main Street, Suite
                                                                           Legal Services for Workers
             U’Sellis Mayer & Associates   100
                                                                           Comp
                                           Louisville, KY 40202

                                           200 Public Square, Suite
             Vorys, Sater, Seymour and                                     Legal Services for
                                           1400
             Pease LLP                                                     Intellectual Property
                                           Cleveland, OH 44114

                                           The Tower at Erieview
                                           1301 East Ninth Street, Suite   Legal Services for Workers
             Walter Haverfield
                                           3500                            Comp
                                           Cleveland, OH 44114

                                           300 Concourse Boulevard
             Wells, Marble, and Hurst,                                     Legal Services for Workers
                                           Suite 200
             PLLC.                                                         Comp
                                           Ridgeland, MS 39157




25830584.2

                                                       3
                         Case 20-10010-CSS    Doc 258-2     Filed 02/10/20    Page 11 of 19




                                                  EXHIBIT A-2

                                        OCPs Subject to $75,000 Cap

                   Ordinary Course
                                                  Mailing Address            Type of Service Provided
                     Professional

             RSM US LLP                      5155 Paysphere Circle       Financial Statements
                                             Chicago, IL 60674           Auditing Services

             Ryan Inc.                       13155 Noel Road             Tax Advisory Services
                                             Suite 100
                                             Dallas, TX 75240




25830584.2
             Case 20-10010-CSS   Doc 258-2   Filed 02/10/20   Page 12 of 19




                                   EXHIBIT B-1

                             Attorney OCP Declaration




25830584.2
                      Case 20-10010-CSS              Doc 258-2         Filed 02/10/20        Page 13 of 19




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         BORDEN DAIRY COMPANY, et al.,                                     Case No. 20-10010 (CSS)

                                            Debtors.1                      (Jointly Administered)


                            DECLARATION OF DISINTERESTEDNESS BY
                       ATTORNEY USED IN THE ORDINARY COURSE OF BUSINESS

         I, _________________, declare under penalty of perjury:

                          1.       I am a [position] of [insert name of sole proprietorship or company], located

         at [Street, City, State, Zip Code] (the “Firm”).

                          2.       Borden Dairy Company and its affiliates, as debtors and debtors in

         possession (collectively, the “Debtors”), have requested that the Firm provide legal services to the

         Debtors, and the Firm has consented to provide such services.

                          3.       The Firm may have performed legal services in the past, may currently

         perform legal services, and may perform legal services in the future, in matters unrelated to the

         above-captioned chapter 11 cases for persons that are parties in interest in these chapter 11 cases.

         The Firm does not perform legal services for any such person in connection with these chapter 11




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109);
             Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
             Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy
             Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company
             of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio,
             LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC
             (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC
             (7480); and RGC, LLC (0314). The location of the Debtors’ service address is: 8750 North Central Expressway,
             Suite 400, Dallas, TX 75231.
25830584.2
                     Case 20-10010-CSS           Doc 258-2      Filed 02/10/20      Page 14 of 19




         cases or have any relationship with any such person, their attorneys, or accountants that would be

         adverse to the Debtors or their estates.

                         4.      The Firm [has/has not] provided services to the Debtors prior to the

         commencement of these chapter 11 cases.

                         5.      The Firm [does/does not] keep, in the ordinary course of business, time

         records in one-tenth-of-an-hour increments. [If the Firm does not keep time in one-tenth-of-an-

         hour increments, explain how time records are kept.]

                         6.      As part of its customary practice, the Firm is retained in cases, proceedings,

         and transactions involving many different parties, some of whom may represent or be employed

         by the Debtors, claimants, and other parties in interest in these chapter 11 cases.

                         7.      Neither I nor any principal, partner, director, officer, etc. of, or professional

         employed by, the Firm has agreed to share or will share any portion of the compensation to be

         received from the Debtors with any other person other than the principal and regular employees of

         the Firm.

                         8.      Neither I nor any principal, partner, director, officer, etc. of, or professional

         employed by, the Firm, insofar as I have been able to ascertain, holds or represents any interest

         adverse to the Debtors or their estates with respect to the matter(s) upon which the Firm is to be

         employed.

                         9.      The Debtors owe the Firm $[________] for prepetition services, the

         payment of which is subject to limitations contained in title 11 of the United States Code.

                         10.     As of January 5, 2020, the Firm [was/was not] party to an agreement for

         indemnification with certain of the Debtors. [A copy of such agreement is attached as Exhibit A

         to this declaration].


25830584.2

                                                            2
                         Case 20-10010-CSS         Doc 258-2      Filed 02/10/20    Page 15 of 19




                            11.     The Firm is conducting further inquiries regarding its retention by any

         creditors of the Debtors and, upon the conclusion of such inquiry, or at any time during the period

         of its employment, if the Firm should discover any facts bearing on the matters described herein,

         the Firm will supplement the information contained in this Declaration.

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct.

             Date:      ______________, ______


                                                         [DECLARANT]




25830584.2

                                                              3
             Case 20-10010-CSS   Doc 258-2   Filed 02/10/20   Page 16 of 19




                                   EXHIBIT B-2

                            Professional OCP Declaration




25830584.2
                      Case 20-10010-CSS              Doc 258-2         Filed 02/10/20        Page 17 of 19




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         BORDEN DAIRY COMPANY, et al.,                                     Case No. 20-10010 (CSS)

                                            Debtors.1                      (Jointly Administered)


                           DECLARATION OF DISINTERESTEDNESS BY
                   NON-ATTORNEY USED IN THE ORDINARY COURSE OF BUSINESS

         I, _________________, declare under penalty of perjury:

                          1.       I am a [position] of [insert name of sole proprietorship or company], located

         at [Street, City, State, Zip Code] (the “Firm”).

                          2.       Borden Dairy Company and its affiliates, as debtors and debtors in

         possession (collectively, the “Debtors”), have requested that the Firm provide [specific description

         of services] to the Debtors, and the Firm has consented to provide such services.

                          3.       The Firm may have performed services in the past, may currently perform

         services, and may perform services in the future, in matters unrelated to the above-captioned

         chapter 11 cases for persons that are parties in interest in these chapter 11 cases. The Firm does

         not perform services for any such person in connection with these chapter 11 cases or have any




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Borden Dairy Company (1509); Borden Dairy Holdings, LLC (8504); National Dairy, LLC (9109);
             Borden Dairy Company of Alabama, LLC (5598); Borden Dairy Company of Cincinnati, LLC (1334); Borden
             Transport Company of Cincinnati, LLC (3462); Borden Dairy Company of Florida, LLC (5168); Borden Dairy
             Company of Kentucky, LLC (7392); Borden Dairy Company of Louisiana, LLC (4109); Borden Dairy Company
             of Madisonville, LLC (7310); Borden Dairy Company of Ohio, LLC (2720); Borden Transport Company of Ohio,
             LLC (7837); Borden Dairy Company of South Carolina, LLC (0963); Borden Dairy Company of Texas, LLC
             (5060); Claims Adjusting Services, LLC (9109); Georgia Soft Serve Delights, LLC (9109); NDH Transport, LLC
             (7480); and RGC, LLC (0314). The location of the Debtors’ service address is: 8750 North Central Expressway,
             Suite 400, Dallas, TX 75231.
25830584.2
                     Case 20-10010-CSS          Doc 258-2      Filed 02/10/20      Page 18 of 19




         relationship with any such person, their attorneys, or accountants that would be adverse to the

         Debtors or their estates.

                        4.      The Firm [has/has not] provided services to the Debtors prior to the

         commencement of these chapter 11 cases.

                        5.      The Firm [does/does not] keep, in the ordinary course of business, time

         records in one-tenth-of-an-hour increments. [If the Firm does not keep time in one-tenth-of-an-

         hour increments, explain how time records are kept.]

                        6.      As part of its customary practice, the Firm is retained in cases, proceedings,

         and transactions involving many different parties, some of whom may represent or be employed

         by the Debtors, claimants, and other parties in interest in these chapter 11 cases.

                        7.      Neither I nor any principal, partner, director, officer, etc. of, or professional

         employed by, the Firm has agreed to share or will share any portion of the compensation to be

         received from the Debtors with any other person other than the principal and regular employees of

         the Firm.

                        8.      Neither I nor any principal, partner, director, officer, etc. of, or professional

         employed by, the Firm, insofar as I have been able to ascertain, holds or represents any interest

         adverse to the Debtors or their estates with respect to the matter(s) upon which the Firm is to be

         employed.

                        9.      The Firm is either not owed any amounts for prepetition services or the Firm

         has agreed to waive any amounts owed on account of services rendered and expenses incurred

         prior to the commencement of the chapter 11 cases in connection with the Firm’s employment by

         the Debtors.




25830584.2

                                                           2
                         Case 20-10010-CSS         Doc 258-2      Filed 02/10/20    Page 19 of 19




                            10.     As of January 5, 2020, the Firm [was/was not] party to an agreement for

         indemnification with certain of the Debtors. [A copy of such agreement is attached as Exhibit A

         to this declaration].

                            11.     The Firm is conducting further inquiries regarding its retention by any

         creditors of the Debtors and, upon the conclusion of such inquiry, or at any time during the period

         of its employment, if the Firm should discover any facts bearing on the matters described herein,

         the Firm will supplement the information contained in this Declaration.

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

         and correct.

             Date:      ______________, _______


                                                         [DECLARANT]




25830584.2

                                                              3
